Citation Nr: 1025904	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for residuals of bimalleolar fracture-dislocation of the 
right ankle, closed reduction, open reduction and internal 
fixation (previously evaluated as a right ankle fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk





INTRODUCTION

The Veteran had active duty service from November 1973 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
disability rating for the residuals of a right ankle injury.  


FINDING OF FACT

Right ankle injury residuals are manifested by no more than 
moderate limitation of motion; there was no malunion of the tibia 
and fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a right ankle injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5271 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2005, 
March 2007, and June 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

II.  The Merits of the Claim

The Veteran claims entitlement to an increased disability rating 
for residuals of a right ankle injury.

Relevant Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Joints that are actually 
painful, unstable, or malaligned due to healed injury are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009), arthritis 
due to trauma that is substantiated by x-ray findings is rated 
under the rating criteria for degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X- ray evidence of involvement of two or more major joints 
or two or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is warranted 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic 
Code 5003.

Analysis

The Veteran was originally granted service connection for a 
fractured right ankle in December 1977 and assigned a 20 percent 
disability rating under Diagnostic Codes 5299-5262.  The 
Veteran's disability rating was decreased to 10 percent in March 
1981 under the same Diagnostic Codes.  A claim for increase was 
received in November 2004.  

The residuals of bimalleolar fracture-dislocation of the medial 
malleoulus of the right ankle are not specifically listed in the 
rating schedule.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).

Impairment of the tibia and fibula is evaluated as follows: 
malunion with slight knee or ankle disability (10 percent); with 
moderate knee or ankle disability (20 percent); and with marked 
knee or ankle disability (30 percent).  A 40 percent rating is 
assigned when there is nonunion of the tibia and fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

For VA purposes, normal range of motion of the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2009).

In considering the applicability of other diagnostic codes, the 
Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 (malunion 
of the os calcis or astralgus), and 5274 (astralgalectomy), are 
not applicable as there was no evidence of ankylosis, malunion, 
or astralgalectomy in the post-service medical records.  
Accordingly, those diagnostic codes may not serve as the basis 
for an increased rating.  

The Board finds that the Veteran is not entitled to a rating in 
excess of 10 percent under the diagnostic criteria pertaining to 
impairment of the tibia and fibula.  While the Board has 
determined that the Veteran has a moderate right ankle 
disability, there is no x-ray evidence of malunion of the tibia 
and fibula.  Therefore, an increased rating of 20 percent is not 
warranted under this diagnostic code.

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a maximum 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271. 

Post-service medical records for the period under consideration 
merely show that the Veteran complained of right ankle pain and 
that he had decreased plantar flexion.  On VA examination in May 
2005, the Veteran's right ankle dorsiflexion was 0 to 20 degrees 
and his plantar flexion was 0 to 30 degrees.  A September 2006 
private medical report indicates that the Veteran had 30 degrees 
plantar flexion and 15 degrees dorsiflexion.  At a May 2007 VA 
examination, the Veteran's right ankle dorsiflexion was 0 to 30 
degrees and his plantar flexion was 0 to 15 degrees.  On VA 
examination in May 2008, the Veteran's right ankle dorsiflexion 
was 0 to 30 degrees and his plantar flexion was 0 to 15 degrees.  
The available medical evidence does not show that the Veteran had 
significant loss of plantar flexion or dorsiflexion of the right 
ankle.  The Veteran exceeded the normal dorsiflexion range and 
only had moderate plantar flexion loss.  Since the Veteran's 
right ankle disability was not characterized by marked loss of 
range of motion, an increased rating under DC 5271 is not 
warranted.  

With regard to whether the Veteran is entitled to a rating higher 
than 10 percent due to pain on motion and other factors, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the right ankle, 
the Board finds that the level of disability associated with the 
right ankle cannot be found to be severe even when considering 
the effects of pain and repetitive motion on his right ankle.  
Accordingly, the Veteran is not entitled to a rating in excess of 
10 percent, considering factors outlined in DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right ankle disability does not 
warrant a rating in excess of 10 percent disabling for the period 
under consideration.  The preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

At no time during the appeal period has the Veteran's right ankle 
disability been more than 10 percent disabling and staged ratings 
are not for application.  See Hart, supra.

III.  Extraschedular Rating

The Board finds no evidence that the Veteran's service-connected 
right ankle disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected right ankle disability does not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  

Although the Veteran's co-worker stated that the Veteran had 
missed some days of work and had to take extra breaks, the Board 
finds that the evidence does not show frequent hospitalization 
due to the right ankle disability or that the disability causes 
marked interference with employment beyond that envisioned by the 
schedular rating already assigned.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996). 


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for residuals of bimalleolar fracture-dislocation of the 
right ankle, closed reduction, open reduction and internal 
fixation, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


